DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on March 26, 2021 for application number 17/214,117. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2020-079562 filed on April 28, 2020.

Disposition of Claims
     Claims 1-5 are pending in this application.
     Claims 1-5 are rejected.

Claim Interpretation
        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
         Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” and “acquisition unit” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (MINAGAWA – US 2018/0371980 A1).

Regarding claim 1, MINAGAWA (Fig. 6) disclose:
A controller (control device 40 configured by a CPU: Fig. 6) of a fan coupling device (cooling device 20), the fan coupling device (20) including a drive shaft (rotation shaft 21) that is rotationally driven, a rotor (rotor 22) coupled to the drive shaft (21), a housing (housing 23) configured to house the rotor (22) and supported so as to be rotatable relative to the rotor (22), a fan (fan 25) fixed to the housing (23), a divider configured to divide an inside of the housing (23) into a storage chamber (reservoir chamber 23c) that stores working fluid (viscous fluid, i.e., silicone oil) and a working chamber that houses the rotor (22), a labyrinth chamber (labyrinth portion 22a: Fig. 6 and [0037, 0039, 0090, 0092]) formed between the housing (23) and the rotor (22) in the housing (23) and configured to transmit rotational motive power of the rotor (22) to the housing (23) through the working fluid (viscous fluid, i.e., silicone oil), and a solenoid valve (fluid setting device 24 is an electromagnetic valve enabled for closing off a midway portion of the flow path 23d. Specifically, the fluid setting part 24 has a coil (solenoid) a pin that is shift able under magnetic excitation from the coil, and a valve body provided on a tip end of the pin: Fig. 6 and [0042]) configured to open and close a communicating port formed in the divider to regulate an amount of the working fluid (viscous fluid, i.e., silicone oil) in the labyrinth chamber (22a), the controller (40) comprising:
a control unit (CPU) configured to calculate a control command value of an opening degree of the solenoid valve (24) to control the opening degree of the solenoid valve (24) ([0046]: “The control device 40 outputs a control signal to the fluid-setting device 24 to change the opening degree of the fluid-setting device 24 and thereby control the rpm of the fan 25. Thus, the control device 40 controls the fluid-setting device 24 so that the target rotation speed of the fan 25 matches the actual rotation speed of the fan 25”); and 
an acquisition unit (first detection device 41, second detection device 43, target changing part 48) configured to acquire an estimated amount and a target amount of the working fluid (viscous fluid, i.e., silicone oil) in the labyrinth chamber (22a), and a rotation speed of the drive shaft (21) ([0064, 0066, 0071, 0072, 0137, 0139]),
wherein the control unit (CPU) calculates a final control command value based on a feedback control command value and a feedforward control command value ([0131, 0136]: “Feedback control is executed using the control gain set so as to make the stability and the responsiveness preferable with respect to the actual revolution speed (E1) of the engine and the target rotation speed (F1) of the fan, and thus it is possible to change the actual rotation speed of the fan up to the target rotation speed of the fan with the responsiveness and stability improved” and “The gain change processing is executed, then the fan is controlled under the feedback control, and thereby the responsiveness and the stability are improved. In addition to that, the responsiveness improvement processing may be performed”), and controls the solenoid valve (24), the feedback control command value being calculated based on deviation between the estimated amount and the target amount ([0122, 0123]: “The control device 40 includes a second detection device 43, a proportional controlling part 44, an integral controlling part 45, and a differential controlling part 46. The second detection device 43 is a device configured to detect the actual rotation speed of the fan 25 (the housing 23). That is, the second detection device 43 is provided in the vicinity of the fan 25 or the housing 23, and is configured to detect the actual rotation speed of the fan 25” and “The proportional controlling part 44, the integral controlling part 45, and the differential controlling part 46 are constituted of electric/electronic parts constituting the control device 40, programs incorporated in the control device 40, and the like. FIG. 10 shows a control block of the control device 40”), the feedforward control command value being used to maintain a rotation speed of the fan (25) constant based on the estimated amount and the rotation speed of the drive shaft (21) ([0098, 0115]: “By increasing the introduction amount of the silicon oil introduced into the gap 23b, the actual rotation speed (the actual rotation speed) of the fan 25 can be increased to be substantially the same with the actual rotation speed (the actual rotation speed) of the engine 18” and “The gain setting part 42 sets the control gain (the control gain of at least one of the proportional control, the integral control, and the differential control) that is preliminarily determined so as to suppress at least the overshoot, with reference to the actual revolution speed of the engine. In particular, as shown in FIG. 6, the control device 40 includes a nonvolatile storage part 47”).

Regarding claim 2, MINAGAWA disclose the controller according to claim 1, and further on MINAGAWA also discloses:
wherein the control unit (CPU) sets the feedforward control command value such that the feedforward control command value gradually increases as the estimated amount increases in a range where the estimated amount is equal to or less than a prescribed value and that the feedforward control command value gradually lower as the estimated amount increases in a range where the estimated amount is larger than the prescribed value ([0122, 0123, 0131, 0136]).

Regarding claim 3, MINAGAWA disclose the controller according to claim 1, and further on MINAGAWA also discloses:
wherein when the estimated amount is constant, the control unit (CPU) sets the feedforward control command value such that the feedforward control command value increases as the rotation speed of the drive shaft (21) is larger ([0122, 0123, 0131, 0136]).

Regarding claim 4, MINAGAWA disclose the controller according to claim 1, and further on MINAGAWA also discloses:
wherein the acquisition unit (41, 43, 48) acquires the estimated amount by calculating the estimated amount based on the rotation speed of the drive shaft (21) and the rotation speed of the fan (25) in consideration of moment of inertia of the fan (25) and the housing (23) ([0064, 0066, 0071, 0072, 0137, 0139]).

Regarding claim 5, MINAGAWA disclose the controller according to claim 1, and further on MINAGAWA also discloses:
wherein the acquisition unit (41, 43, 48) acquires the estimated amount by calculating the estimated amount based on an engagement ratio obtained by dividing the rotation speed of the fan (25) by the rotation speed of the drive shaft (21) ([0064, 0066, 0071, 0072, 0137, 0139]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747